Dissenting Opinion by
Me. Justice Cohen :
I disagree with the majority that the Auditor General is not empowered to withhold the allocation of state funds on the basis that the present pension fund1 does not contain a minimum age requirement as a condition precedent for eligibility.
Under the Act of April 9, 1929, P. L. 343, 72 P.S. §403,2 the Auditor General has the unqualified power *78and duty to audit the accounts and records of tbe instant Firemen’s Relief Association to ascertain whether or not the fund appropriated to it is being expended for no purpose other than that for which it was paid. If the fund is not being properly expended, the Auditor General is authorized and has the affirmative legislative duty to withhold any future appropriations to the Association. Therefore, the first question presented for our decision is whether a pension system having no minimum age requirement as a condition for eligibility violates the purposes of the Act of 1895, as amended.3
The Act of 1895, as amended, plainly evinces an intention by the legislature to create a source of revenue necessary for the promulgation of relief funds and/or pension funds for city fire department employees. Appellee, however, in an effort to avoid the legal ramifications attendant to a pension fund, seeks to persuade us that the by-law in question falls within the broad category of “relief funds” and hence is in conformity with the avowed legislative purposes. I cannot agree. If the legislature intended pension funds to be included under the label of relief funds, it could have achieved *79that result by the simple method of excluding any reference to pension funds. However, the legislature chose to make a dichotomy between relief funds and pension funds and it is incumbent upon our Court to give such dichotomy vitality. Here the by-law involved patently manifests an intention to create some kind of retirement system notwithstanding the efforts of the Association to provide a different nomenclature.
The majority, while agreeing that a pension fund was intended to be created pursuant to the Act of 1895, nonetheless takes the position that the Auditor General cannot read into, alter, or amend the statutory provisions so as to provide for a minimum age requirement, citing Volunteer Firemen’s Relief Association of the City of Reading v. Minehart, 425 Pa. 82, 227 A. 2d 632 (1967), as its authority. In the Reading case, over my dissent, we held that since the statute failed to contain language that the Special Death Benefit Fund should be made available equally and to all members of the Relief Association, the Auditor General had no sound basis in the statute to promulgate rules and regulations providing such limitations. Here there is a sound basis in the statute for the Auditor General’s interpretation. The Act of 1895 specifically refers to a “pension fund” and the Auditor General by requiring a minimum age to be present in order to receive benefits under the fund is doing nothing more than interpreting the words “pension fund” in accordance with sound principles of law enunciated on several occasions by our Court. This distinction, in my view, takes the instant case completely out of the framework of the Reading case. The Auditor General is not reading into or amending the statute to provide age qualifications, but on the contrary is only interpreting and giving meaning to the obvious legislative intent and purpose as indicated by the statutory words “pension fund.”
*80Moreover, this position is further substantiated by our first Reading case, Volunteer Firemen’s Relief Association v. Minehart, 415 Pa. 305, 203 A. 2d 476 (1964), which case the majority advances as support for its position. I agree with the majority that certain statements made by the Court in that opinion do in fact shed light on the present problem, but, unfortunately, not for the majority’s position. Our holding in the first Reading case was that “mandamus will lie to compel action by an official where his refusal to act in the requested way stems from his erroneous interpretation of the law.” (Emphasis supplied.) 415 Pa. at 311, 203 A. 2d at 479-80. In the instant case the Auditor General’s interpretation of the law is not erroneous since the law in Pennsylvania, as I will later indicate, clearly requires the presence of a minimum age as a condition for eligibility to receive any benefits under a pension system. It is my view that the legislature by specifically using the language “pension fund” intended that the moneys appropriated for such purpose would be expended in accordance with applicable principles of law. To conclude otherwise would amount to a presumption that the legislature intended an unreasonable result. Statutory Construction Act of May 28, 1937, P. L. 1019 §52, 46 P.S. §552.
Therefore, our next inquiry must be whether or not the absence of a minimum age requirement renders a pension invalid as not being in conformity with what the law deems necessary. In Altieri v. Allentown Retirement Board, 368 Pa. 176, 180, 181, 81 A. 2d 884, 886 (1951), we unanimously held: “As was said in Retirement Board of Allegheny County v. McGovern, 316 Pa. 161, 173, 174 A. 400, ‘retirement acts are based on the theory of an adjusted compensation for time and service, payable in the future, provided the employee serves the required length of time and reaches *81the required age* (Emphasis supplied.) Section 4(b) is, therefore, incomplete and unenforceable. The provision expresses no intent that payment of involuntary retirement benefits commence with the termination of the employe’s services; and, no date for the commencement is specified. ... A retirement system is supposed to bear some reasonable relation not only to the length of the public service of the recipients but also to the fact that they ‘have reached an age where through decreased earning power because of impairment of mental or bodily vigor, they are compelled to separate themselves from active service.’ Retirement Board of Allegheny County v. McGovern, supra, at p. 164; see also Kurtz v. Pittsburgh, 346 Pa. 362, 373, 31 A. 2d 257.”
Obviously, the pension system in the instant case has no reasonable relation to the ages of its intended beneficiaries as required by the McGovern and Altieri cases.4 In fact, it is entirely possible under the pres*82ent plan to qualify for a pension at any age provided the recipient has been in the employ of the fire department for a period of twenty years. Surely, the legislature did not envision the use of tax funds to subsidize those who are still young and vigorous enough to subsidize themselves. Since appellee has attempted to circumvent the obvious will of the legislature, the Auditor General as required by the plain intendment of the Act of 1929, was certainly justified and authorized to withhold further payments. Since the type of pension sys-i tern created by the Association is unlawful and invalid, the funds in dispute cannot possibly be expended for the purpose for which the funds were paid. If the Auditor General were to pay out such funds she would be acting contrary to the law, the will of the legislature, and her affirmative legislative duty under the Act of 1929.
Furthermore, the majority opinion seeks to distinguish Altieri on the basis that it has no application to the present ease, since it concerned only a retirement system established pursuant to the Act of May 23, 1945, P. L. 903, §1, 53 P.S. §39371 for third class cities. Such a distinction is completely unfounded and meaningless. The thrust of our unanimous decision in Altieri is so easily ascertainable by even the most cursory and superficial reading of the case. Altieri did-not rest upon the fact' that it arose under a third class cities act but rather rested upon what our Court deemed necessary to create a valid, workable, and enforceable pension plan vender any Act including the present one, namely, a minimum age is an absolute prerequisite to any pension plan promulgated by the legislature in this Commonwealth. There is no justification whatsoever in *83requiring a minimum age for a pension plan created under The Third Class Cities Code and at the same time fail to require such a limitation under the “Firemen’s Relief Association Act.” The mere fact that we are dealing with different legislative acts without more does not dictate or compel a difference in treatment, especially in view of the fact that we are called upon today to interpret the identical language (“pension fund”) appearing in both acts of the legislature. For these reasons I must dissent from the majority opinion with respect to its disposition of the pension fund issue.
With respect to the other two by-laws involved (the medical and death benefit provisions)5 I am of the opinion that they present grave questions of constitutionality under the Pennsylvania Constitution, notably Article 8, §18 which provides in pertinent part as follows: “No appropriations shall be made for charitable, educational or benevolent purposes to any person or community nor to any denominational or sectarian *84institution, corporation or association: . . .” (Emphasis supplied.)
In Busser v. Snyder, 282 Pa. 440,128 Atl. 80 (1925), our Court upheld an attack against the Old Age Assistance Act of May 10, 1923, P. L. 189, on the ground that it was an appropriation of state funds for charitable and benevolent purposes to a certain class of persons in violation of Article 3, §18, of the Constitution. See also, Commonwealth ex rel. Schnader v. Liveright, 308 Pa. 35, 161 Atl. 697 (1932).6 In disposing of appellant’s argument in Busser that the words “to any person or community” should have a restricted meaning, Justice Kephart speaking for a unanimous Court remarked: “. . . In effect, appellant would have ‘person’ used in an individual rather than a collective sense,—certainly not broad enough to include the government acting in an administrative capacity, functioning through an agency, to work out governmental policies. Appellant argues that direct appropriations, in terms, are not prohibited to such agency, therefore the act is valid, even though the ultimate object may be to give to persons prohibited from receiving the money thus appropriated. This contention is not sound; ‘per*85son’ and ‘community’ are not limited to the idea of a single person or place where persons are located; they are used in an inclusive sense, relating to an individual or a group or class of persons, wherever situated, in any part or all of the Commonwealth. It applies to persons, hind, class and place, without qualification. . . . The commission cannot use the money; it merely passes it on to the selected class. It is none the less a gift directly to the individual, even though it pauses for a moment on its way thither in the hands of the agency. . . . What the Constitution prohibits is the establishment of any such policy which causes an appropriation of state moneys for benevolent purposes to a particular class of its citizens, whether under the guise of an agency, as an arm of the government through which a system is created, or directly to the individual. . . .” 282 Pa. at p. 451.
By the same token, any appropriation made by the Commonwealth to the Firemen’s Belief Association must be viewed as an actual appropriation to the class of persons comprising the Association, since they are the ultimate beneficiaries of the funds. To hold otherwise would permit the legislature to do indirectly that which “the Constitution prohibits it from doing directly.” To permit “A” and “B” Association to be a proper recipient of state funds and not “A” and “B” individually, would make a mockery of our Constitution.
Moreover, it is extremely important to note the historical development, both legislatively and judicially’ with respect to Firemen’s Belief Associations in this Commonwealth, thus further evidencing the serious constitutional questions posed by the instant case. In Philadelphia Association for the Relief of Disabled Firemen v. Wood, 39 Pa. 73 (1861), the first case dealing with appropriations of public moneys to Firemen Relief Associations, it was determined that legislative *86action designed to make a charitable appropriation to such associations was of doubtful constitutionality. While the problem involved in Wood was somewhat distinct from the problems involved here, it nevertheless labeled and categorized these appropriations and associations as charitable and benevolent in nature. Thereafter, in 1895, the legislature promulgated an act imposing a two per centum tax upon premiums received by foreign insurance companies doing business within the Commonwealth. Pursuant to that Act the funds collected by the state treasurer had to be paid over to the treasuries of certain cities and boroughs within the Commonwealth. Our Court in Firemen’s Relief Association v. Scranton, 217 Pa. 585 (1907), held that Act to be constitutional on the basis that the statute did not make it mandatory on the part of the municipalities to appropriate those funds for the benefit of any private corporation, association or individual. Since the funds could be used for any lawful purpose within the discretion of local authorities, there could be no constitutional objection sustained on the basis of Article 8, §18. However, the Court again categorized the discretionary appropriation as an “executory gift” for benevolent and charitable purposes. The present Act of 1895, as amended, makes it mandatory on the city treasurers to pay over the funds to the associations. There is no longer any discretion whatsoever vested in the local authorities and, furthermore, our Court has reiterated on several occasions that an action of mandamus will lie to compel the payment of the funds to the associations. This historical analysis leads irresistibly to the conclusion that the associations are virtually in the same position today as they were in 1861 when the Wood case was decided and consequently of doubtful constitutionality.
*87For these reasons I must conclude that the majority should have permitted the litigants to argue and brief, either in the court below or in our Court, the constitutionality of the present relief measures as provided in the by-laws of the Association.
I dissent.
Mr. Justice Jones joins in this dissenting opinion.

 Article 13, section 4 of the Association’s by-laws provides: “Any member of the Association who serves as an employee of the Eire Department for a period of twenty (20) years or more from and after the date of the organization of the paid Eire Department, shall be eligible to retire on a pension of no less than Seventy-five ($75.00) Dollars a month, or if a said member was paid in excess of One Hundred and Fifty ($150.00) Dollars a month, then one-half the salary received by such member from the City of Washington, Pa., as a member of the Eire Department, at the time of his retirement from service.”


 “The Department of the Auditor General shall have the power, and its duty shall be, to audit the accounts and records of every person, association, corporation, and public agency, receiving an appropriation of money, payable out of any fund in the State Treasury, or entitled to receive any portion of any State tax for any purpose whatsoever, as far as may be necessary to satisfy the department that the money received was expended or is being expended for no purpose other than that for which it was paid. . . .
“If at any time the department shall find that any money received by any person, association, corporation, or public agency, has been expended for any purpose other than that for which it was paid, it shall forthwith notify the Governor, and shall decline to approve any further requisition for the payment of any appropriation, or any further portion of any State tax, to such person, association, corporation or public agency, . . .”


 “(a) On and after the first day of January, one thousand nine hundred and nineteen, and annually thereafter, there shall be paid by the State Treasurer to the treasurers of the several cities, towns, townships, and boroughs within the Commonwealth, the entire net amount received from the top two per centum tax paid upon premiums by foreign fire insurance companies. . . . Each city, borough, town or township, receiving any payment from the State Treasurer hereunder, shall forthwith pay the amount received to the relief fund association of, or the pension fund covering the employes of the fire department, or of such fire company, or fire companies, paid or volunteer, now existing, or hereafter organized, in such city, borough, town, or township, as is or are engaged in the service of such city, borough, town or township, and duly recognized as such by the council or commissioners or supervisors, as the case may be, of such city, borough, town, or township. . . .” (Emphasis supplied.)


 Curiously, a majority of the present members of this Court, Chief Justice Bell, Justice Mtjsmasno, Justice Jones, Justice Cohen and Justice Eagen have on several occasions subsequent to the McGovern and Altieri cases reaffirmed without equivocation the basic established principle that in order for a pension fund to be valid and enforceable it must contain some minimum age requirement. See Eisenberger v. Harrisburgh Police Pension Commission, 400 Pa. 418, 162 A. 2d 847 (1960); Wallow v. York Retirement Board, 383 Pa. 200, 117 A. 2d 685 (1955); Akims v. York Officers’ and Employees’ Retirement Board, 368 Pa. 182, 81 A. 2d 883 (1951), affirming the court below in Akins v. City of York, 63 York 173 (1950).
In addition, the writer of the majority opinion has as recently as 1966, in Taylor v. Abernathy. 422 Pa. 629, 635, 222 A. 2d 863 (1966), cited and quoted with apparent approval the well established principles enunciated in the McGovern case, namely: “The system of delayed compensation as contemplated by the Legislature is designed ‘to aid employees who have served a long period of time in public employment and have reached an age where through decreased earning power because of impairment of mental or bodily *82vigor, they are compelled to separate themselves from active service.’ Retirement Board v. McGovern, 316 Pa. 161, 164, 174 Atl. 400, 402 (1934).” (Emphasis supplied.)


 “Any member in good standing shall be entitled to have paid for him by the Association, Doctor and Hospital bills in cases not covered by compensation and where compensation is paid he shall have paid for him the difference between the amount received from compensation and the total amount of the bills, provided, however, that after a period of one year, the amount paid for such bills shall not exceed the amount to which the said member would be entitled were he on pension. The payment of bills due to accident shall be paid, regardless of amount, but those due to sickness must exceed $10.00 in order to receive payment under this section. . . .
“In case of the death of any active member of the Association in good standing or in ease of the death of any member who has been placed on the pension list, his widow (but not including a widow by any marriage occurring subsequent to the date when said member was placed on the pension list), so long as she remains his widow, shall be entitled to elect to receive from the Association either the sum of Forty ($40.00) Dollars per month and Fifteen Hundred ($1500.00) Dollars, or to receive the sum of Twenty-five Hundred ($2500.00) Dollars and no monthly payments or further claim against the Association. . . .”


 In Liveright, we held that the provisions of the Act of December 28, 1931, P. L. 1503, popularly referred to as the “Talbot Act” were not in violation of Article 3, §18, since the Act was a properly drafted measure to provide relief for the poor. In addition, the Court rationalized that the Act was not a charitable undertaking, but rather the fulfillment of a public function and obligation on the part of government to provide poor relief to persons without any means of support. All the eases heretofore decided seem to indicate that in order to conform to constitutional requirements, relief legislation must be geared to those persons who for one reason or another are in dire need of such assistance. Here the by-laws of the Firemen’s Relief Association permit benefits to be received without distinction between those not having the ability or means to maintain themselves and those who are in fact capable of supporting themselves.